Citation Nr: 0619004	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement an evaluation in excess of 50 percent for an 
anxiety disorder prior to May 16, 2005. 

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1958 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an evaluation in 
excess of 50 percent for an anxiety disorder.  

In February 2004, the veteran appeared at a videoconference 
hearing before the undersigned.  

In December 2004, the Board remanded this matter for further 
development.  

Following the requested development, the RO, in a September 
2005 rating determination, increased the veteran's anxiety 
disorder disability evaluation from 50 to 70 percent and 
assigned an effective date of May 16, 2005.  

Based upon the RO's actions, the Board has listed the issues 
on the title page as such.  


FINDINGS OF FACT

1.  The evidence of record prior to May 16, 2005, does not 
demonstrate that the veteran had suicidal ideations; 
obsessional rituals which interfered with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or neglect of personal appearance 
and hygiene.

2.  The veteran's anxiety disorder has resulted in total 
social and industrial impairment since May 16, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for an anxiety disorder prior to May 16, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (2005).

2.  The schedular criteria for a 100 percent evaluation for 
an anxiety disorder have been met since May 16, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the May 2001 and December 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The December 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board notes that in Dingess, the Court held 
that once service connection is granted the claim is 
substantiated, any further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.




Generalized Anxiety Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A noncompensable evaluation should be assigned where a mental 
condition has been formally diagnosed but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In May 2001, the veteran requested an increased evaluation 
for his generalized anxiety disorder.  

In an April 2001 outpatient treatment record, the veteran was 
noted to live alone.  He had served an 8.5 year prison term 
for murder.  He had been out of prison since 1992.  The 
veteran reported trying to keep himself busy by reading but 
noted that he had a short attention span.  He indicated that 
he had never been married and that he drank about 1-2 glasses 
of wine per day.

Mental status examination revealed that he had moderately 
severe mood lability.  He would seem on the verge of tears 
and would then smile and laugh and then stated that he wished 
he could cry but that he never could cry.  His speech was 
disorganized and he had trouble staying on point, with 
pressure of speech noted at times.  At times, he would become 
angry, speaking in a loud voice when discussing his 
conviction, sentence, and changing of charges.  The veteran 
seemed to have a lot to talk about and there was no anger 
directed at the examiner.  He seemed to want to unburden 
himself.  The veteran appeared to be preoccupied but denied 
any auditory hallucinations.  He admitted to being fearful in 
his home but he was not allowed to have a weapon.  Axis I 
diagnoses of anxiety disorder, NOS; depressive disorder, NOS; 
possible PTSD, secondary to incarceration, military duty; 
possible cognitive disorder, secondary to head trauma; and 
questionable adult ADHD, were rendered.  The examiner 
assigned a GAF score of 65.  

At the time of a June 2001 VA examination, the veteran was 
noted to be single and to have no children.  He was not 
working.  The veteran indicated that he had not been able to 
work for quite awhile due to his anxiety and disorganized 
thinking.  He was living by himself.  

The veteran reported continuing to have problems with stress, 
anxiety, tenseness, and some disorganized thinking.  He noted 
taking medication and stated that he was feeling better on it 
but that he still had some problems functioning, being unable 
to work.  The veteran reported having a lot of thoughts about 
people trying to harm and mistreat him.  He tended to isolate 
and he kept himself away from people.  The veteran noted 
tending to become very depressed.  He reported no thoughts of 
suicide and indicated that life was paramount to him.  The 
veteran admitted to moderate drinking but denied having a 
problem.  

Daily activities were noted to be markedly impaired.  The 
veteran tried to read but mainly all he could do was watch 
TV.  He was not able to work.  The veteran did eat and he 
slept better with Trazodone.  He was able to clean at times 
and he paid the bills.  He had trouble relating to others and 
did not visit any friends.  He stated that he had always been 
self-employed.  The veteran noted that he had recently not 
been able to handle a job.  He stated that he was too 
unstable mentally and that he could not focus on things or 
pay attention.  The veteran noted that he was not able to 
relate unless he was taking his medication.  He observed that 
he could focus a little better but that he was still having 
problems.  

Mental status examination revealed that the veteran seemed 
depressed, anxious, and in a rather labile mood.  His speech 
would become loose at times, rather rambling, but he was able 
to get back to the point and talk about what he wanted to 
talk about.  There was no definite thought disorder and 
affect appeared rather apathetic.  He was also anxious.  
Memory was mildly impaired and immediate recall of three 
items was found.  The veteran had trouble recalling the items 
after three minutes.  He did know the month, date, and year.  
He was able to multiply and to count change.  He had trouble 
recalling his social security number and answering some 
simple questions.  An Axis I diagnosis of anxiety disorder, 
NOS, was rendered.  A GAF score of 65 was assigned.  The 
examiner indicated that the veteran had moderate difficulty.  
He had few friends and continued to have anxiety, stress, and 
problems concentrating.  

At the time of a September 2001 outpatient visit, the veteran 
reported having symptoms of anxiety and depression which 
remained unchanged.  His energy level was slow and he 
reported not being able to sleep without his medication.  He 
stated that he would often lose track of his memory.  

Mental status examination revealed the veteran was well 
dressed and well groomed.  There was prominent psychomotor 
retardation.  His speech was articulated and he spoke with a 
slight French accent.  His speech was slow, with a low tone 
and normal volume.  His affect was melancholic.  The 
veteran's thought process was positive for thought blocking, 
tangentiality, and was derailed a few times.  It was easy to 
redirect.  The veteran had no death wishes or suicidal 
ideation.  There was no violent content or homicidal 
ideation.  The veteran was anxious and had flashbacks.  There 
were no hallucinations, delusions, or obsessive compulsive 
disorder symptoms.  His intellect and judgment were good.  It 
was the examiner's assessment that the veteran had major 
depression, generalized anxiety disorder, mild PTSD, and 
organic brain damage.  

In October 2001, the veteran was hospitalized for psychiatric 
problems.  He was found to be psychotic at the time of 
admission.  

During his period of hospitalization, the veteran denied 
having any suicidal or homicidal ideation.  He also denied 
active visual hallucinations.  He had some grandeur ideation, 
but overall thought process was organized, with some 
looseness of association and thought derailment.  The veteran 
was oriented in all three phases and was logical, coherent, 
and relevant.  He interacted with his peers and hospital 
staff during his admission.  

The veteran's medication was adjusted to target his anxiety.  
It was decided on October 9, 2001, that he had obtained 
maximum benefit from his hospitalization.  At the time of 
discharge, the veteran had good reality testing and he was 
not psychotic.  He was thought to be of no threat to himself 
or others.  Consequently, he was discharged.  Axis I 
diagnoses of PTSD by history and rule out organic mood 
disorder were rendered.  The examiner assigned a GAF score of 
78.  

At the time of his February 2004 hearing, the veteran 
testified that he had received a sleeping pill for his 
anxiety.  He reported that he would frequently forget things, 
such as leaving his wallet at the cashier when checking out 
at Wal-Mart.  The veteran indicated that he could not 
maintain his concentration.  He noted that the three hour 
ride for the hearing stressed him.  The veteran stated that 
he would go to church from time to time.  He reported doing 
some jobs of short duration, such as landscaping.  The 
veteran stated that disorientation usually caused his flare-
ups.  He indicated that since he had started taking his 
medication he had been feeling much better.  

In December 2004, the Board remanded this matter for further 
development.  

In May 2005, the veteran was afforded an additional VA 
psychiatric examination.  The examiner indicated that he was 
clinically convinced that the veteran was moderately 
demented.  He noted that the veteran was not fully oriented 
and that his thoughts were loose, disorganized, and 
occasionally bizarre.  The examiner indicated that the 
veteran's memory was impaired so that he could not remember 
events and he appeared to confabulate, making the taking of a 
reliable history extremely difficult.  

The examiner noted that the veteran had had only one 
psychiatric hospitalization in October 2001.  He observed 
that the veteran was not employed and had not worked for 
quite a while.  He lived alone and seemed to be quite 
socially isolated.  

Mental status examination revealed that the veteran wore very 
dark glasses throughout the interview so that eye contact was 
not possible.  He was appropriately dressed and groomed.  His 
accent was a bit unusual and the examiner could not place it 
anywhere in the United States.  He noted that the veteran's 
speech was peculiar as were his facial expressions.  The 
veteran would inappropriately laugh at times saying laughter 
was the best medicine.  He was oriented with regard to the 
date.  The veteran had a flat mood.  He did not show much 
emotion at any point during the interview.  His memory at 
one, three, and five minutes was extremely poor.  At five 
minutes he could remember only one object.  His abstractions 
were occasionally bizarre and irrelevant.  His general fund 
of information was poor.  The veteran denied any history of 
hallucinations although he was suspicious of other people.  
He denied frank delusions.  His associations tended to be 
rambling and circumstantial and there was a failure of goal 
direction, although he could usually be brought around so 
that some sort of closure was affected.  

The examiner noted that the veteran described himself as very 
tense and a worrier.  He indicated that it was very difficult 
for him to describe his anxiety.  The examiner stated that it 
was very difficult for the veteran to describe his dementia.  
He noted that the veteran met the criteria for a diagnosis of 
generalized anxiety disorder.  Axis I diagnoses of 
generalized anxiety disorder; dementia, secondary to alcohol; 
rule out Alzheimer; and rule out CNS HIV (jail), were 
rendered.  The examiner observed that the veteran was very 
isolated and had no friends.  He assigned a GAF score of 40 
and stated that that was a bit generous.  




Evaluation prior to May 16, 2005

The evidence of record prior to May 16, 2005, does not 
demonstrate that the veteran had suicidal ideations; 
obsessional rituals which interfered with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or neglect of personal appearance 
and hygiene.

At the time of an April 2001 outpatient visit, the VA 
physician assigned a GAF score of 65.  As noted above, scores 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Moreover, at the time of the 
veteran's June 2001 VA examination, he was again assigned a 
GAF score of 65 and the examiner indicated that the veteran 
had moderate difficulty and a few friends.  Furthermore, at 
the time of a September 2001 outpatient visit, the veteran 
had no suicidal or homicidal ideations, and no 
hallucinations, delusions, or obsessive compulsive symptoms.  
His intellect and judgement were good and while the veteran's 
thought process was somewhat tangential, he was able to be 
easily directed.  

While the veteran was hospitalized for psychiatric 
observation in October 2001 for a period of less than 10 
days, his GAF score at the time of his discharge was 78.  As 
noted above, scores ranging between 71 to 80 reflect symptoms 
that are transient and expectable reactions by psychosocial 
stressors (e.g., difficulty concentrating after family 
argument, no more than slight impairment in social, 
occupational, or school functioning). 

In addition, at the time of his June 2004 hearing, the 
veteran reported attending church and being self-employed.  
He noted that since he had started taking his medication he 
felt much better.  

While the veteran met some of the criteria necessary for a 70 
percent disability evaluation prior to May 16, 2005, the 
overall symptomatology more closely approximated that for a 
50 percent evaluation.  


Evaluation in Excess of 70 percent from May 16, 2005

The medical evidence of record from May 16, 2005, the date of 
the veteran's VA examination, demonstrates that he has met 
the criteria necessary for a 100 percent disability since 
that time.  

Following the May 2005 examination, the examiner indicated 
that the veteran was very isolated and had no friends.  He 
also assigned a GAF score of 40 and stated that that was a 
bit generous.  As noted above, a GAF score of between 31 and 
40 contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

In Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004), the 
Court held that the sole basis for a 100 percent rating is 
that the psychiatric disability results in "total 
occupational and social impairment".   

Based upon the findings of the May 2005 VA examiner, the 
Board is of the opinion that the criteria for a 100 percent 
disability evaluation for an anxiety disorder is warranted 
from May 16, 2005.  









ORDER

An evaluation in excess of 50 percent for an anxiety disorder 
prior to May 16, 2005, is denied.

A 100 percent disability evaluation for an anxiety disorder 
from May 16, 2005, is granted subject to regulations 
governing monetary benefits.  




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


